Citation Nr: 0738263	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypothyroidism, to 
include as secondary to service-connected fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which, in pertinent part, denied 
service connection for the above condition.  

The veteran's appeal was previously before the Board in June 
2006, at which time the Board determined that new and 
material evidence had been submitted to reopen the claim for 
entitlement to service connection for hypothyroidism and 
remanded the case for further action by the originating 
agency.  The case has now been returned to the Board for 
further appellate action.

In its June 2006 remand, the Board noted that the veteran had 
filed an inferred claim for entitlement to a total rating 
based on individual employability.  This claim was referred 
to the RO.  As no action has yet been taken on this claim, 
the Board once again refers it to the RO.


FINDING OF FACT

The veteran's current hypothyroidism is not etiologically 
related to service or a service-connected disability.   


CONCLUSION OF LAW

The veteran's hypothyroidism was not incurred or aggravated 
during service and it is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in June 2001, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate her claim for entitlement to 
service connection for hypothyroidism.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element, although the RO did not 
specifically request that the appellant submit all pertinent 
evidence in her possession, it did inform her of the evidence 
that would be pertinent and requested that she submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on her behalf.  These 
statements served to advise the veteran to submit any 
evidence in her possession pertinent to the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the June 2001 letter.  While she did not 
receive information regarding the effective date or 
disability rating elements of her claim until June 2006, 
since the claim is being denied, no disability rating or 
effective date will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Similarly, 
although complete VCAA notice was not provided until June 
2006 after the initial adjudication of the claim, this 
deficiency was remedied by the readjudication of the claim in 
August 2007, after the proper notice was provided.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his or her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in August 
2006 and a proper medical opinion was obtained in January 
2007 to determine the etiology of her hypothyroidism.  While 
the veteran's representative contends that the veteran's 
August 2006 VA examination is inadequate as it was conducted 
by a nurse practitioner, the Board notes that there is no 
regulation prescribing a specific required credential to 
perform a VA compensation examination.  No judicial precedent 
has required that medical examinations in performance of VA's 
duty to assist be conducted only by physicians.  Cox v. 
Nicholson, 2007 WL 12o553 (Vet. App.)  "Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions."  38 C.F.R. § 3.159(a)(1) 
(2007).  A registered nurse practitioner is one who, by 
definition, has "advanced education and clinical training in 
a specialized area of health[ ]care ... [and] can diagnose, 
prescribe, and perform procedures." DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1294 (30th ed. 2003). Cox, supra.  
Therefore, the August 2006 examination report and January 
2007 medical opinion of the nurse practitioner who examined 
the veteran meets the regulatory definition of competent 
medical evidence.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The veteran contends that service connection is warranted for 
her hyperthyroidism as it was incurred as a result of her 
service-connected fibromyalgia.  As a preliminary matter, the 
Board notes that service medical records are negative for 
treatment or a diagnosis of hyperthyroidism, and the 
enlistment examination report for discharge in February 1988 
shows that the veteran was found to be normal upon clinical 
examination.  

The post-service medical evidence of record includes private 
treatment records and a June 2001 statement from the 
veteran's private physician, D.M.  D.M. notes that the 
veteran was diagnosed with mild hypothyroidism during her 
initial visit with him in November 1989.  He also notes that 
at that time he thought the veteran's fibromyalgia was 
possibly related to her hypothyroidism.  Similarly, 
outpatient treatment records from the VA Medical Center 
(VAMC) show that in March 2001 the veteran underwent an 
examination at which time her physician opined that there was 
a great possibility that her fibromyalgia was secondary to 
her hypothyroidism.  

On VA examination in August 2006, the veteran reported that 
she was diagnosed with hypothyroidism in 1989.  The examiner 
found that the veteran had hypothyroidism resulting in 
decreased concentration, lack of stamina, and weakness or 
fatigue.  After reviewing the entire claims folder, the 
examiner found that the veteran's service-connected 
fibromyalgia was most likely aggravated by her 
hypothyroidism.  She also found that the veteran's service 
medical records were negative for signs or symptoms of 
hypothyroidism.  In a January 2007 addendum, the examiner 
further stated that the veteran's hypothyroidism was not 
caused by or a result of her fibromyalgia and that there was 
no medical evidence that she had hypothyroidism prior to her 
discharge from active duty service.

While the post-service medical evidence shows that the 
veteran was diagnosed with hypothyroidism in November 1989, 
within two years of her discharge from active duty service, 
there is no medical evidence a nexus between her current 
hypothyroidism and her active duty service or her service-
connected fibromyalgia.  Although the veteran claims that her 
hypothyroidism is a direct result of her fibromyalgia, there 
is no evidence that her fibromyalgia has caused her 
hypothyroidism.  In fact, the medical evidence of record 
establishes that the veteran's fibromyalgia has been 
aggravated by the veteran's hypothyroidism.  The Board also 
notes that while the veteran and her representative claim 
that the veteran's complaints of neck pain during service 
were symptoms of hypothyroidism, the August 2006 VA examiner 
who examined the veteran and reviewed the entire claims 
folder found that the veteran's service medical records were 
negative for signs or symptoms of hypothyroidism.  

In essence, the only evidence in support of the veteran's 
claim for direct or secondary service connection for 
hypothyroidism is her own statements.  This is not competent 
evidence of an alleged nexus between her hypothyroidism and 
service or her service-connected fibromyalgia since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Entitlement to service connection for hypothyroidism, to 
include as secondary to fibromyalgia, is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


